OPINION — AG — ** IN VIEW OF THE STATUTORY REQUIREMENT THAT A BID " SPECIFICALLY AND CLEARLY " STATE " THE PRICE THE BOOK MAY BE SOLD THROUGH LOCAL RETAIL BOOK DEALERS ", AND THE FAILURE OR REFUSAL OF THE BIDDER IN QUESTION TO COMPLY WITH SUCH REQUIREMENT, IT IS THE OPINION OF THE AG THAT THE BID IS NOT IN PROPER FORM AND IS NOT A " LEGAL BID " AND CANNOT BE PROPERLY BE CONSIDERED BY THE STATE TEXTBOOK COMMITTEE. (FURNISHED F.O.B., SOLD THROUGH LOCAL RETAIL BOOK DEALERS) CITE: 70 O.S.H. 16-3  (J. H. JOHNSON)